DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants’ response of February 11, 2022, to the non-final action mailed October 1, 2021, has been entered. Claims 14 and 21 have been amended, claims 1-13 and 17 have been cancelled, and claims 36-38 have been newly added. Accordingly, claims 14-16 and 18-38 are pending and under current examination.
New Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
	37 CFR 1.118(a) states “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. In the instant case, the recitation of limitation “wherein the top coat consists of: the silicone amine; one or more volatile silicone oils; and a hydrocarbon oil contains between 10 and 18 carbons (Claim 36)  and “wherein the top coat consists of: the silicone amine; and one or more volatile silicone oils” (claim 38) is considered new matter.  Upon review of the instant specification, the examiner could only find explicit or implicit support for a top coating comprising silicone amine, volatile silicone oil and hydrocarbon oil contains between 10 and 18 carbons.  In the specific examples found within the tables of the specification the top coat consisted of a silicone amine and isododecane.  The examples did not consist of one or more volatile silicone oils in the top coat.
	Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a top coat limitation “wherein the top coat consists of: the silicone amine; one or more volatile silicone oils; and a hydrocarbon oil contains between 10 and 18 carbons (Claim 36)  and “wherein the top coat consists of: the silicone amine; and one or more volatile silicone oils” (claim 38) as claimed.
	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) teaches that “Whenever the 

Response and Maintained Claim Rejections - 35 USC § 103
	Applicant’s amendment necessitates the modification and the new rejections of the newly presented claims. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 14-16 and 18-20 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over the combination of Lion et al (Pub. No.: US 2018/0369127, Pub. Date: Dec. 27, 2018) and Pang et al. (Pub. No.US 2017/0304181; Pub. Date: Oct. 26, 2017) for reasons of record.

	Regarding claim 14, Lion discloses applying a first composition followed by applying a second compositions to keratin material  such as the lips  ([0173]  and [0169]), wherein the process makes it possible to obtain a transfer-resistant deposit that has good persistence (abstract), wherein the first compositions comprises a medium of isododecane (0008] and [0086]) and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); and wherein the second compound is the polyamine is a silicone amine ([0133] and claim 16); wherein the polymer is applied first then the polyamine composition is applied second [0173].  But Lion does not disclose wherein the composition comprises the combination C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer.
	However, in the same field of endeavor cosmetic compositions for keratinous substrates including lips (abstract and [0020]) Pang discloses a cosmetic composition comprising the combination of combination  C1-C4 alkyl (meth)acrylate with maleic anhydride stabilized with an isobornyl (methacrylate polymer) ([0045] and [0051] and a thermoplastic elastomer comprising styreme-ethylenebutylene (abstract and [0143]).


	 Regarding claim 15, Lion discloses wherein the stabilizer to maleic anhydride and C1-C6 alkyl (meth)acrylate is 30/70 by mass proportion  wherein the  maleic anhydride is from 3 to 7%  [0065].
	Regarding claim 15, Pang discloses wherein the stabilizer is from 4.5 to 19 wt%, [0056] , the C1-C4 alkyl (meth)acrylate from 80%, and the maleic anhydride up to 20% 

	Regarding claim 16, Lion discloses wherein the copolymer particles surface stabilized is present at the amount of 25 wt% of the base coat ([0193] table Example 3). 
Regarding claim 3, Lion discloses wherein the copolymer particle comprises 75 g isobutyl acrylate and 15g maleic anhydride [0175] which reads on 80% alkyl acrylate and 20% maleic anhydride. 

	Regarding claim 18, Lion discloses wherein the % weight of the maleic anhydride is from 0.1 to 40% [0100].

	Regarding claim 18, Pang discloses wherein the maleic anhydride up to 20% by weight [0049].

	Regarding claim 19, Pang discloses wherein the compositions comprises the thermoplastic elastomer styreme block copolymner in a range from 3 to 10 wt % of the composition [0143].
	Regarding claim 20, Lion discloses wherein the composition comprises pigments ([0163] and [0164]).

With regard to the specific concentration ranges of stabilizer, C1-C4 alkyl(meth)acrylate, maleic anhydride, copolymer particles, pigment, and silicone amide et al. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  
Pursuant to MPEP 2144.05(II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a first composition followed by applying a second compositions to keratin material  such as the lips  ([0173]  and [0169]), wherein the process makes it possible to obtain a transfer-resistant deposit that has good persistence (abstract), wherein the com  wherein the first compositions comprises a medium of isododecane (0008]  and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); and wherein the second compound is the polyamine is a silicone amine ([0133] and claim 16); wherein the polymer is applied first then the polyamine composition is applied second [0173] as disclosed by Lion, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Lion had already disclosed two compositions but on sequentially wherein the base coat comprises a medium of isododecane (0008] and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]) and a second composition comprising a silicone polyamine composition ([0133] and claim 16). It would have only required routine experimentation to modify the composition and method of Lion to sequentially apply a wear resistant formulation of a base coat and a secondary coat to the lips as required by the claimed invention.	 
prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lion et al. and Pang et al. to include the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as disclosed by Pang, wherein the cosmetic composition comprises sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]) as disclosed by Lion as a matter of combining prior art elements according to known method to yield predictable results.  One of ordinary skill in the art would be motivated to include the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as the combination  provides stability over time as evidenced by the teaching of Pang [0005].  One who would have practiced the invention would have had a reasonable expectation of success because Lion had already disclosed a cosmetic composition applied by sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]) while Pang provided guidance with respect to the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer to be applied as  a cosmetic composition as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	Claims 21 and 23-34 reman rejected, in modified form, and claims 36-37 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lion et al (Pub. No.: US 2018/0369127, Pub. Date: Dec. 27, 2018) and Pang et al. (Pub. No.US 2017/0304181; Pub. Date: Oct. 26, 2017) for reasons of record 

	Regarding claims 21, 25, 26, 33, and 34Lion discloses a cosmetic composition and process for caring for or making up keratin materials such as lips, comprising sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]); wherein the first compound comprises a medium of isododecane (0008]  and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); and wherein the second compound is the polyamine is a silicone amine ([0133] and claim 16); wherein the polymer is applied first then the polyamine composition is applied second [0173].  But Lion does not disclose wherein the composition comprises the combination C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer.
	However, in the same field of endeavor cosmetic compositions for keratinous substrates including lips (abstract and [0020]) Pang discloses a cosmetic composition comprising the combination of C1-C4 alkyl (meth)acrylate with maleic anhydride stabilized with an isobornyl (methacrylate polymer) ([0045] and [0051] and a thermoplastic elastomer comprising styreme-ethylenebutylene (abstract and [0143]).

	Regarding claim 23, Lion discloses wherein the stabilizer to maleic anhydride and C1-C6 alkyl (meth)acrylate is 30/70 by mass proportion  wherein the  maleic anhydride is from 3 to 7%  [0065]
	Regarding claim 23, Pang discloses wherein the stabilizer is from 4.5 to 19 wt%, [0056] , the C1-C4 alkyl (meth)acrylate from 80%, and the maleic anhydride up to 20% 
	Regarding claim 24, Lion discloses wherein the copolymer particles surface stabilized is present at the amount of 25 wt% of the base coat ([0193] table Example 3). 

	Regarding claim 27, Lion discloses wherein the copolymer particle comprises 75 g isobutyl acrylate and 15g maleic anhydride [0175] which reads on 80% alkyl acrylate and 20% maleic anhydride. 
	Regarding claim 27, Pang discloses wherein the stabilizer is from 4.5 to 19 wt%, [0056], the C1-C4 alkyl (meth)acrylate from 80%, and the maleic anhydride up to 20% [0049] to maleic anhydride and C1-C6 alkyl (meth)acrylate is 30/70 by mass proportion  wherein the  maleic anhydride is from 3 to 7%  [0065].

	Regarding claim 28, Pang discloses wherein the compositions comprises the thermoplastic elastomer styreme-ethylenebutylene block (abstract and [0143]).

	Regarding claim 29, Pang discloses wherein the compositions comprises the thermoplastic elastomer styreme block copolymner in a range from 3 to 10 wt % of the composition [0143].

	Regarding claim 30, Lion discloses wherein the composition comprises pigments ([0163] and [0164]).



	Regarding claim 32, Lion discloses wherein the silicone amine is present in an amount of 15.4 weight percent of the top coat ([0193] table).
	Regarding claims 36 and 37 Lion discloses wherein the top coat is made from a silicone amine and a physiologically acceptable medium wherein the physiologically acceptable medium is a hydrocarbon based oil such as isododecane and in addition to the hydrocarbon based oil a volatile silicone based oil ([0018], [0193] Table, and [0156]-[0158]).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a first composition followed by applying a second compositions to keratin material  such as the lips  ([0173]  and [0169]), wherein the process makes it possible to obtain a transfer-resistant deposit that has good persistence (abstract), wherein the com  wherein the first compositions comprises a medium of isododecane (0008]  and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); and wherein the second compound is the polyamine is a silicone amine ([0133] and claim 16); wherein the polymer is applied first then the polyamine composition is applied second [0173] as disclosed by Lion, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lion et al. and Pang et al. to include the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as disclosed by Pang, wherein the cosmetic composition comprises sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]) as disclosed by Lion as a matter of combining prior art elements according to known method to yield predictable results.  One of ordinary skill in the art would be motivated to include the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as the combination  provides stability over time as evidenced by the teaching of Pang [0005].  One who would have practiced the invention would have had a reasonable expectation of success because Lion had already disclosed a cosmetic composition applied by sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	Claims 22 and 35 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lion et al (Pub. No.: US 2018/0369127, Pub. Date: Dec. 27, 2018) and Pang et al. (Pub. No.US 2017/0304181; Pub. Date: Oct. 26, 2017)  as applied to claims 14 and 21 above, and further in view of Lion et al. (Pub. No: 2018/0369123; Pub. Date: Dec. 27, 2018) hereinafter referred to as Lion 2018 for reasons of record.
	Regarding claims 22 and 35 the combination of Lion et al. and Pang et al. remains as applied to claim 14 and 21.  While the combination of references disclose a discloses applying a first composition followed by applying a second compositions to keratin material  such as the lips  ([0173]  and [0169]), wherein the first compositions comprises a medium of isododecane (0008]  and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); and wherein the second compound is the polyamine is a silicone amine ([0133] and claim 16); wherein the polymer is applied first then the polyamine composition is applied second [0173] and wherein the cosmetic composition comprising the combination of combination  C1-C4 alkyl (meth)acrylate with maleic anhydride stabilized with an isobornyl (methacrylate polymer) ([0045] and [0051] and a thermoplastic 
	However in the same field of endeavor of cosmetic formulations to be applied to applied topically to keratin (abstract), Lion 2018 wherein the top coating of a lip gloss contains 3-aminopropyltriethoxysilane(APTES) [0500]
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lion et al., Pang et al., and Lion 2018 to include the specific amino silicone 3-aminopropyltriethoxysilane(APTES)  in a  lip consmetic  applied as a base coat and a top coat comprising  combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as disclosed by Pang, wherein the cosmetic composition comprises sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]) as disclosed by Lion as a matter of combining prior art elements according to known method to yield predictable results.  One of ordinary skill in the art would be motivated to include 3-aminopropyltriethoxysilane(APTES) in a cosmetic composition as the it provides wear resistance as evidenced by the teaching of Lion 2018 ([0508] Table Examples 6 and 8).  One who would have practiced the invention would have had a reasonable expectation of success because Lion had already disclosed a cosmetic composition applied by sequential application of a composition comprising a silicone amine tip coat, while Lion 2018 provided guidance with respect to the silicone amine being 3-aminopropyltriethoxysilane(APTES).  It would have only require routine experimentation 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant traverses the rejection arguing the instant composition provides unexpected combination of volume/opacity/wear/shine.  Table 6 of the instant specification compares top coats that incudes silicone amine to ones that do not include a silicone amine.  The composition with silicone amine has significantly enhanced shine and shine retention.  Furthermore styrenic block copolymer in a base coat has significant homogeneity and disrupts the abrasion resistance of the underlying composition.  Applicant submits that in light of the results the combination would not have been obvious over Lion and Pang.

	Applicant’s argument has been fully considered, but not found persuasive.   Applicant’s argument has been fully considered but not found persuasive.  The instant specification  including table 6 does not include a specific styrenic block copolymer, specific silicone amine, or any specific amounts that give the properties found in table 6.  Accordingly, it is not possible to ascertain what formulations are giving said properties or the meets and bounds of said formulation.  Additionally, in Table 6 Applicant is comparing a formulation without styrene and without the amino silicone to with the 
	Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & 
	Thus, the rejection is maintained for reason of record and foregoing discussion.

	Applicant traverses the rejection arguing that claims 36-37 have been newly added and limits the claims to consisting of silicone amine, one or more volatile silicone oil , and optionally a hydrocarbon  oil or isododecane.  The prior art of record is not limited to such a composition. 

	Applicant’s argument has been fully considered, but not found persuasive.  Lion discloses wherein the top coat is made from a silicone amine and a physiologically acceptable medium wherein the physiologically acceptable medium is a hydrocarbon based oil such as isododecane and in addition to the hydrocarbon based oil a volatile silicone based oil ([0018], [0193] Table, and [0156]-[0158]).
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617